DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/382,404, filed on September 2, 2014.

Allowable Subject Matter
Claim 34 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious a developing apparatus for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a developer carrying member configured to carry a developer including toner and magnetic carrier to develop a latent image formed on an image bearing member, said developer carrying member including a developer carrying surface having a plurality of depressions; 
wherein depths D (mm) of said depressions, widths W (mm) of said depressions, and a volume average particle diameter of the magnetic carrier D50 (mm) satisfy 

    PNG
    media_image1.png
    68
    326
    media_image1.png
    Greyscale
  
a magnet, provided inside said developer carrying member, configured to attract the developer on said developing carrying surface; and 
a regulating member, provided spaced from said developer carrying surface, configured to regulate an amount of the developer carried on said developer carrying surface, 
wherein an amount MIS (mg/mm2) of the developer carried on a unit area of said developer carrying surface after passing by said regulating member, a gap SB (mm) between a free end of said regulating member and said developer carrying member, a density G (mg/mm3) of the developer, and a ratio a which is a ratio of said depressions in said developer carrying surface satisfy,
                        
                            
                                
                                    M
                                
                                
                                    S
                                
                            
                            
                                
                                    
                                        
                                            m
                                            g
                                        
                                        
                                            
                                                
                                                    m
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            ×
                            
                                
                                    1
                                
                                
                                    4
                                
                            
                            ≤
                            α
                            ×
                            
                                
                                    S
                                    B
                                    
                                        
                                            m
                                            m
                                        
                                    
                                    +
                                    D
                                    
                                        
                                            m
                                            m
                                        
                                    
                                
                            
                            ,
                             
                            a
                            n
                            d
                             
                            α
                            <
                            0.229
                        
                    .”
Yamada et al. US 2007/0110481, Suzuki et al. US 2010/0098464 and Oba et al. US 2011/0069999 teach groove depth and width and particle diameters of a developing roller with grooves and a developer size that meets the claimed conditions. The prior art fails to teach or suggest using the size of the gap between the regulator and the developing roller meeting the claimed conditions. More over such a modification would not have been obvious as the teachings of the prior are is directed toward the significance of the distance between the developing roller and the photoconductive roller instead of the regulating blade and the roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852